Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed August 19, 2022. Claims 1 and 11 have been amended. Claims 1-18 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 19, 2022, with respect to the rejection(s) of the claim(s) under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections listed above have been withdrawn.  However, upon further consideration and careful review, a new ground(s) of rejection is made in view of Double Patenting. The subject matter of claims 1-18 of the instant invention is similar to a co-pending application 16/911,534 (not listed as a parent application) which is now patented as US 11,438,745 B2. Please see the Double Patenting analysis outlined below.

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-19 of patent no.11,438,745 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the copending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘798

1. A method of provisioning a new household appliance using an existing household appliance, the existing household appliance connected to a wireless network and provisioned to a user account, the method comprising:

receiving, from a user interface of the existing household appliance, a request to add the new household appliance to the user account;




scanning for the new household appliance with the existing household appliance;

establishing a direct connection from the existing household appliance to the new household appliance;

obtaining a provisioning token from a remote database with the existing household appliance, obtaining the provisioning token comprising

transmitting a token request from the existing household appliance to the remote database, and

receiving the provisioning token at the existing household appliance from the remote database; and

transmitting the provisioning token from the existing household appliance to the new household appliance via the direct connection.






2. The method of claim 1, further comprising:
associating the new household appliance with the user account using the transmitted provisioning token.
Patent No. ‘745

1. A method of provisioning a new household appliance using an existing household appliance, the existing household appliance connected to a wireless network and provisioned to a user account, the method comprising: 

receiving, from a user interface of the existing household appliance, a request to add the new household appliance to the user account; 
receiving a provisioning command from a user interface of the new household appliance; 

scanning for the existing household appliance with the new household appliance; 

establishing a direct connection from the new household appliance to the existing household appliance; 

obtaining a provisioning token from a remote database with the existing household appliance; 












securely transmitting network credentials for the wireless network and the provisioning token from the existing household appliance to the new household appliance via the direct connection; and 
connecting, by the new household appliance, to the wireless network using the securely transmitted network credentials and 


associating the new appliance with the user account using the securely transmitted provisioning token.



Allowable Subject Matter
Claims 1-18 are allowed over available prior art reference(s) because they do not explicitly teach ‘transmission of a provisioning token, requested by an existing household appliance, retrieved from a remote database and transmitted to a new household appliance for provisioning’.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458 
September 20, 2022